Citation Nr: 0943801	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-00 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma, claimed as a bump on the back of the head.

2.  Entitlement to service connection for arthritis of the 
back and neck.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In February 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

It appears from the record that the appellant and his 
representative desire to file a claim for service connection 
for headaches.  That issue should be addressed with 
specificity at the RO.  It is not intertwined with the issue 
discussed herein, and the discussion herein will not concern 
that issue.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran does not currently have a bump on the head.  

2.  The preponderance of the evidence indicates that the 
Veteran's arthritis of the back and neck was not shown in 
service or within one year following discharge and is not 
related to active service.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a bump on the head are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  Back or neck arthritis was not incurred in or aggravated 
by active service, nor may its onset be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 However, the VCAA notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in an August 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the Veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  The claim was last readjudicated in September 
2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post service 
treatment records and examination reports.  The Board notes 
that the Veteran's representative indicated in a written 
brief of November 2009 that there were outstanding medical 
records; however, the Board notes that the private medical 
records which the representative refers to are contained in 
an additional folder with the Veteran's claims file.    

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran indicated during his February 2008 hearing 
testimony that he was assaulted in service and that he spent 
approximately three months in the hospital for his injuries.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  
The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence of record, the Veteran's service 
treatment records indicate that the Veteran was treated on 
December 24, 1951 for a small bump on the back of the head.  
The record indicates that the Veteran also had lacerations on 
the inside of the lower lip and a severe bruise to the rib.  
The note indicates that the Veteran was struck by an unknown 
object by an unknown person.  There is no indication that the 
Veteran was hospitalized or particularly treated for these 
conditions.  There are various and numerous medical entries 
from this time until the end of the Veteran's active service 
with no comment concerning the Veteran's back, neck or head.  
Additionally, the Veteran's May 1953 discharge examination 
failed to report any disabilities concerning the back, neck 
or head.  It is noted that he had a period of approximately 1 
month of hospitalization in February and March 1952 for 
observation of unrelated pulmonary pathology.

The Veteran was afforded a VA examination during November 
1957 in regards to the Veteran's claims for service 
connection for bronchitis and a heart condition.  The 
examiner indicated that the Veteran had a very poor muscular 
development with poor posture and stature; however, there was 
no definite musculoskeletal abnormality.

A February 1978 medical examination indicated that the 
Veteran had lumbosacral disc disease with degenerative 
changes.  A March 1978 VA examination for pension purposes 
indicates that the Veteran had lumbar loss of motion and 
muscle spasms.  

The Veteran was afforded a VA examination during March 2008.  
The Veteran indicated that he was hospitalized for three 
months because he was beaten and also indicated that he had a 
grenade explosion ten yards away from him during service.  
The examiner indicated that there were no lumps on the back 
of the Veteran's head.

The Veteran was afforded an additional VA examination during 
June 2008.  The examiner indicated that there were no lumps 
or bumps anywhere on the Veteran's head with an MRI 
indicating nothing suggestive of trauma to the back of the 
head.  The examiner indicated that the Veteran had 
degenerative disk disease/degenerative joint disease of the 
lumbosacral and cervical spines; further opining that a blow 
to the back of the head would not cause arthritis in the 
cervical and lumbar spines.  

In summary, there is no evidence of the Veteran having 
arthritis of the lumbar or cervical spines within the year 
following discharge from service, and the preponderance of 
the competent evidence is against a finding that his current 
arthritis of the lumbar and cervical spines are related to 
service, to include as due to his in-service assault.  Thus, 
the claim for service connection for arthritis is denied.

Concerning the Veteran's claimed bump on the head, there is 
no evidence showing current disability or diagnosis of the 
Veteran's claimed condition.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110; 1131.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

The Board acknowledges the Veteran's contentions that his 
degenerative joint disease of the lumbar and cervical spines 
and that he has a bump on the head related to service.  The 
Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a condition; 
particularly one which must be diagnosed by radiological 
evidence as is specifically provided for the relevant 
Diagnostic Code concerning arthritis.  38 C.F.R. 4.71a, 
Diagnostic Code 5010; see Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for residuals of head 
trauma, claimed as a bump on the back of the head, is denied.

Entitlement to service connection for arthritis of the back 
and neck is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


